                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   CR 16-82-GF-BMM-JTJ

                 Plaintiff,                 FINDINGS AND
                                            RECOMMENDATIONS
       vs.

 LONNIE HEADDRESS, JR.,

                 Defendant.


                                    I. Synopsis

      Defendant Lonnie Headdress, Jr. (Headdress) has been accused of violating

the conditions of his supervised release. Headdress admitted the alleged violations.

Headdress’s supervised release should be revoked. Headdress should be placed in

custody for 5 months, with 18 months of supervised release to follow. Headdress

should serve the first 60 days of supervised release at Alternatives in Billings,

Montana, followed by 180 days at the Pre-Release Center in Great Falls, Montana.

The United States Probation Office should be given the authority to shorten

Headdress’s term at the Great Falls Pre-Release Center, if appropriate.

                                     II. Status

      Headdress pleaded guilty to Arson on March 22, 2017. (Doc. 28). The

Court sentenced Headdress to 24 months of custody, followed by 2 years of
supervised release. (Doc. 34). Headdress’s current term of supervised release

began on August 13, 2018. (Doc. 37 at 1).

      Petition

      The United States Probation Office filed a Petition on March 1, 2019,

requesting that the Court revoke Headdress’s supervised release. (Doc. 37). The

Petition alleges that Headdress violated the conditions of his supervised release:

1) by failing to report for substance abuse testing; 2) by failing to report for

substance abuse treatment; 3) by consuming alcohol; 4) by failing to answer

truthfully the questions asked by his probation officer; and 5) by failing to make all

of his monthly restitution payments. (Doc. 37 at 2-3). United States District Judge

Brian Morris issued a warrant for Headdress’s arrest. (Doc. 38).

      Initial appearance

      Headdress appeared before the undersigned for his initial appearance on

April 2, 2019. Headdress was represented by counsel. Headdress stated that he

had read the petition and that he understood the allegations. Headdress waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.



      Revocation hearing


                                           2
      The Court conducted a revocation hearing on April 2, 2019. Headdress

admitted that he had violated the conditions of his supervised release: 1) by failing

to report for substance abuse testing; 2) by failing to report for substance abuse

treatment; 3) by consuming alcohol; 4) by failing to answer truthfully the questions

asked by his probation officer; and 5) by failing to make all of his monthly

restitution payments. The violations are serious and warrant revocation of

Headdress’s supervised release.

      Headdress’s violations are Grade C violations. Headdress’s criminal history

category is I. Headdress’s underlying offense is a Class B felony. Headdress

could be incarcerated for up to 36 months. He could be ordered to remain on

supervised release for up to 60 months, less any custody time imposed. The United

States Sentencing Guidelines call for a term of custody of 3 to 9 months.

                                   III. Analysis

      Headdress’s supervised release should be revoked. Headdress should be

incarcerated for 5 months, with 18 months of supervised release to follow.

Headdress should receive credit for time served. Headdress should serve the first

60 days of supervised release at Alternatives in Billings, Montana, followed by 180

days at the Pre-Release Center in Great Falls, Montana. The United States

Probation Office should be given the authority to shorten Headdress’s term at the


                                          3
Great Falls Pre-Release Center, if appropriate. The supervised release conditions

imposed previously should be continued. This sentence is sufficient but not greater

than necessary.

                                 IV. Conclusion

      The Court informed Headdress that the above sentence would be

recommended to Judge Morris. The Court also informed Headdress of his right to

object to these Findings and Recommendations within 14 days of their issuance.

The Court explained to Headdress that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Headdress stated that he wished to

waive his right to object to these Findings and Recommendations, and that he

wished to waive his right to allocute before Judge Morris.

The Court FINDS:

      That Lonnie Headdress, Jr. violated the conditions of his supervised release
      by failing to report for substance abuse testing, by failing to report for
      substance abuse treatment, by consuming alcohol, by failing to answer
      truthfully the questions asked by his probation officer, and by failing to
      make all of his monthly restitution payments.

The Court RECOMMENDS:

      That the District Court revoke Headdress’s supervised release and commit
      Headdress to the custody of the United States Bureau of Prisons for a term
      of imprisonment of 5 months, with 18 months of supervised release to
      follow. Headdress should receive credit for time served. Headdress should

                                            4
      serve the first 60 days of supervised release at Alternatives in Billings,
      Montana, followed by 180 days at the Pre-Release Center in Great Falls,
      Montana. The United States Probation Office should be given the authority
      to shorten Headdress’s term at the Great Falls Pre-Release Center, if
      appropriate.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A district court judge will make a de novo

determination regarding any portion of the Findings and Recommendations to which

objection is made. The district court judge may accept, reject, or modify, in whole

or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district court judge, and may

waive the right to appear and allocute before a district court judge.

      DATED this 3rd day of April, 2019.




                                           5
